DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 44-54 are pending and under examination.

NEW REJECTIONS:

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method comprising obtaining information relating to a FGFR3/T ACC3 gene fusion in a biological sample from a subject having or suspected of having cancer, obtaining information relating to one or more HLA alleles of the 
to the one or more HLA alleles of the subject, selecting at least one of the FGFR3/T ACC3 fusion-derived neoantigen peptide for administration to the subject when the FGFR3/T ACC3 fusion-derived neoantigen peptide is determined to bind to the one or more HLA alleles of the subject and administering a peptide vaccine comprising the selected FGFR3/T ACC3 fusion-derived neoantigen peptide, wherein the peptide vaccine comprises one or more peptides that bind to one or more HLA alleles of the subject with an IC50 less than 500 nM, less than 250 nM, less than 100 nM or less than 50 nM. 
The specification discloses three peptides derived from a FGFR3/TACC3 fusion (Table A, page 14).  However, the Specification does not disclose if any of these peptides bind one or more HLA alleles of a subject with an IC50 less than 500 nM, less than 250 nM, less than 100 nM or less than 50 nM.
The specification does not disclose sufficient examples of FGFR3/TACC3 fusion-derived neoantigenic peptides that bind to one or more HLA alleles of the subject with an IC50 less than 500 nM, less than 250 nM, less than 100 nM or less than 50 nM. 
 The specification does not provide adequate written description of the claimed genus of FGFR3/TACC3 fusion-derived neoantigenic peptides.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of FGFR3/TACC3 fusion-derived neoantigenic peptides that bind to one or more HLA alleles of the subject with an IC50 less than 500 nM, less than 250 nM, less than 100 nM or less than 50 nM.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of FGFR3/TACC3 fusion-derived neoantigenic peptides. The genus of FGFR3/TACC3 fusion-derived neoantigenic peptides are claimed by function, the capability of binding to one or more HLA alleles of the subject with an IC50 less than 500 nM, less than 250 nM, less than 100 nM or less than 50 nM.
 The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics Id. At 1324, 63 USPQ2d at 1613. 
	
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Thus, the instant specification may provide an adequate written description of the genus of cancer neoantigenic peptides, per Lilly by structurally describing a representative number of genus of FGFR3/TACC3 fusion-derived neoantigenic peptides that bind to one or more HLA alleles of the subject with an IC50 less than 500 nM, less than 250 nM, less than 100 nM or less than 50 nM, which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a 

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
Alternatively, per Enzo, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
In this case, the specification does not describe the genus of FGFR3/TACC3 fusion-derived neoantigenic peptides that satisfies either the Lilly or Enzo standards.  The Specification does not disclose any FGFR3/TACC3 fusion-derived neoantigenic peptides that are capable of binding to one or more HLA alleles of the subject with an IC50 less than 500 nM, less than 250 nM, less than 100 nM or less than 50 nM.  
The genus of FGFR3/TACC3 fusion-derived neoantigenic peptides are claimed by function, the capability of binding to one or more HLA alleles of the subject with an IC50 less than 500 nM, less than 250 nM, less than 100 nM or less than 50 nM.  One of ordinary skill in the art would not be able to identify the broad claimed genus of FGFR3/TACC3 fusion-derived neoantigenic peptides that are capable of binding to one or more HLA alleles of the subject with an IC50 less than 500 nM, less than 250 nM, less than 100 nM or less than 50 nM.
Thus, the specification does not provide an adequate written description of the genus of FGFR3/TACC3 fusion-derived neoantigenic peptides that is required to practice the claimed invention.  Applicants have not described the genus of cancer FGFR3/TACC3 fusion-derived neoantigenic peptides sufficiently to show they had possession of the claimed genus.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44-54 are rejected under 35 U.S.C. 103 as being unpatentable over Consumer Genome Atlas Research Network (Nature, 507:315-320, 2014), Parker et al (Chin J Cancer, 32:594-603, 2013) and Rhodes et al (US 2014/0323329, 30 October 2014) in view of Johnston et al (US 2015/0079119, published 19 March 2015, cited previously) Hacohen et al (US 2011/0293637, published 1 December 2011, cited previously), Vitiello (US 2015/0140041, published 21 May 2015, cited previously) and Chiang et al (US 2006/0008468, published 12 January 2006, cited previously) in further view of Diehn et al (US 2014/0296081, published 2 October 2014, cited previously). 
nd column to page 318, 2nd paragraph).
	Parker disclose that FGFR3/TACC3 fusion is common in brain, lung and bladder cancer (page 595, 2nd paragraph; page 598, 2nd paragraph to page 599, 1st paragraph; Table 1; Figure 2). 
	Rhodes disclose that whole genome sequencing found that the FGFR3/TACC3 fusion is common in bladder, head and neck and lung cancers (paragraphs 5- 10, 84; Fig 2, 4B, 7; Table 2). Rhodes disclose that the identification of the fusion provides opportunities for cancer treatment target utilizing the gene fusions (paragraphs 4, 5, 80).
	One of ordinary skill in the art would have been motivated to combine Consumer Genome Atlas Research Network, Parker and Rhodes because they all disclose FGFR3/TACC3 fusions in cancer.
	Neither Genome Atlas Research Network, Parker nor Rhodes disclose selecting two or more FGFR3/TACC3 fusion-derived neoantigen peptides from a library of peptides comprising 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions
Johnston teaches identifying novopeptides likely to be expressed in cancer cells and not in non-cancerous cells is accomplished by comparing EST sequences from a tumor database with EST sequences from a non-tumor related EST database to identify sequences arising from frame shift mutations or variations (page 15, lines 15-21). Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences (page 15, lines 2-7). Johnston further disclose administering frameshift fusion peptides to cancer patients (paragraphs 33-45). Johnston discloses that fusion-derived peptides induced CTL that were capable of killing tumor cells (Example 10, Johnston further disclose that the administration of fusion-derived peptides resulted in tumor regression (Example14). Johnston disclose that nonsense proteins tend to be very immunogenic and are expressed predominantly (if not exclusively) in tumor cells, FS-derived antigens are ideal vaccine candidates 
Hacohen et al (US 2011/0293637, published 1 December 2011) discloses identifying neoantigens by identifying tumor specific mutations including gene-fusion mutations (paragraphs 6-9, 50-60, 72-94). Hacohen disclose comparing mutations in samples to previously reported mutation in a database (paragraphs 75, 94). Hacohen disclose selecting peptides based on parameters such as the specific MHC of the patient (paragraphs 56-59). Hacohen disclose that the neoantigenic peptides will preferably bind the selected MHC with an IC50<50 nM (paragraphs 8, 44, 60, 92). Hacohen disclose the administration of up to 20 neoantigenic peptides with 8-50 amino acids and monitoring the immune response of the cancer patients to the neoantigens (paragraphs 9-12, 54, 89, 118).  Hacohen discloses peptide databases from which the neoantigenic peptides may be derived (paragraph 94). Hacohen disclose doses of neoantigenic peptides from 1 µg to 50 mg (paragraph 143).  
Vitiello (US 2015/0140041, published 21 May 2015) disclose determining the presence of one or more tumor-specific mutations, including gene fusions, in a biological sample from the cancer patient (paragraphs 7-10).  Vitiello further disclose obtaining the MHC profile of the cancer patient and using algorithms to identify and select patient specific neoantigens (paragraphs 7-10, 25, 63-68, 76, 77-80). Vitiello disclose mapping sequences comprising mutations to a data base with reference gene sequences (paragraphs 7, 14, 17). Vitiello also disclose mRNA and epitope databases (paragraphs 27, 52, 67). Vitiello disclose monitoring the patient throughout the course of therapy (paragraph 102).
One of ordinary skill in the art would have been motivated to combine Johnston, Hacohen and Vitiello because they all disclose the identification of tumor-specific mutations, including gene fusions, making peptides that bind the patient’s MHC based 
One of ordinary skill in the art would be motivated to apply Johnston, Hacohen, Vitiello’s method for identifying tumor specific fusion, selecting peptides based on the tumor specific fusion antigens and administering one or more fusion peptides to Consumer Genome Atlas Research Network, Parker and Rhodes disclosure of the FGFR3/TACC3 fusion because Diehn, Johnson, Hacohen, Consumer Genome Atlas Research Network, Parker and Rhodes all disclose the involvement of fusion genes in cancer while Johnson and Hacohen disclose fusion peptide antigens that may be used in immunotherapy. Furthermore, Rhodes disclose treatments utilizing the gene fusions. It would have been prima facie obvious to combine Consumer Genome Atlas Research Network, Parker and Rhodes FGFR3/TACC3 fusion with Johnston, Hacohen, Vitiello’s method for identifying tumor specific fusion, selecting peptides based on the tumor specific fusion antigens and administering one or more fusion peptides to have a method comprising obtaining information relating to a FGFR3/T ACC3 gene fusion in a biological sample from a subject having or suspected of having cancer, obtaining information relating to one or more HLA alleles of the subject having or suspected of having cancer, selecting two or more two or more FGFR3/TACC3 fusion-derived neoantigen peptides from a library of peptides, determining binding of the selected FGFR3/T ACC3 fusion-derived neoantigen peptides to the one or more HLA alleles of the subject, selecting at least one of the FGFR3/T ACC3 fusion-derived neoantigen peptide for administration to the subject when the FGFR3/T ACC3 fusion-derived neoantigen peptide is determined to bind to the one or more HLA alleles of the subject and administering a peptide vaccine comprising the selected FGFR3/T ACC3 fusion-derived neoantigen peptide.
With regards to the interpretation that the limitation “selecting two or more two or more FGFR3/TACC3 fusion-derived neoantigen peptides from a library of peptides” requires that the FGFR3/TACC3 fusion-derived neoantigen peptides were synthesized prior to obtaining information relating to one or more tumor-specific gene fusions in a biological sample from the cancer patient, Johnston disclose that once a library of 
Neither Consumer Genome Atlas Research Network, Parker, Rhodes, Johnston, Hacohen nor Vitiello specifically disclose obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions.
Diehn disclose analyzing a cancer-specific genetic alteration in a subject including fusions comprising the steps of: obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer; sequencing a plurality of target regions in the tumor nucleic acid sample and in the genomic nucleic acid sample to obtain a plurality of tumor nucleic acid sequences and a plurality of genomic nucleic acid sequences; and comparing the plurality of tumor nucleic acid sequences to the plurality of genomic nucleic acid sequences to identify a patient-specific genetic alteration in the tumor nucleic acid sample; wherein the plurality of target regions are selected from a plurality of genomic regions that are recurrently mutated in the specific cancer; the plurality of genomic regions comprises at least 10 different genomic regions; and at least one mutation within the plurality of genomic regions is present in at least 60% of all subjects with the specific cancer (paragraphs 
One of ordinary skill in the art would have been motivated to apply Diehn’s identification of at least 50 genomic regions that are recurrently mutated in a specific cancer to Consumer Genome Atlas Research Network, Parker, Rhodes, Johnston, Hacohen and Vitiello’s methods for selecting and administering two or more FGFR3/TACC3 fusion-derived neoantigen peptides based on whether the one or more tumor-specific gene fusion match the sequences of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and parameters such as the specific MHC of the patient to because Consumer Genome Atlas Research Network, Parker, Rhodes, Johnston, Diehn, Hacohen and Vitiello all involve the detection of mutated nucleic acids involving fusions. Hacohen disclose that such mutated proteins, which include fusions, have the potential to uniquely mark a tumor (relative to non-tumor cells) for recognition and destruction by the immune system avoid central and sometimes peripheral T cell tolerance, and thus be recognized by more effective, high avidity T cells receptors (paragraphs 3, 6). As disclosed in Hacohen and Vitiello, the fusion proteins identified in Diehn would be capable of generating neoantigens which could be used in cancer vaccines. It would have been prima facie obvious to combine Consumer Genome Atlas Research Network, Parker, Rhodes, Johnston, Hacohen and Vitiello’s methods for selecting and administering one or more peptides based on whether the one or more tumor-specific gene fusion match the sequences of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and parameters such as the specific MHC of the patient with Diehn’s method for analyzing a 


Summary

Claims 44-54 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                             
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642